



Exhibit 10.3
dnwordmark72dpi1a07.jpg [dnwordmark72dpi1a07.jpg]


RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the Date of Grant set forth on the Grant Detail Page by and between
Diebold Nixdorf, Incorporated, an Ohio corporation (the “Company”) and the
Participant.
1.Grant of RSUs.


1.1    Grant. Pursuant to Article VII of the 2017 Equity and Performance
Incentive Plan (the “Plan”), the Company hereby grants to the Participant an
Award consisting of the number of RSUs set forth on the Grant Detail Page. Each
RSU represents the right to receive one Common Share, subject to the terms and
conditions set forth in this Agreement and the Plan. Capitalized terms that are
used but not defined herein have the meaning ascribed to them in the Plan.


1.2    Consideration. The grant of the RSUs is made in consideration of the
services to be rendered by the Participant to the Company or a Subsidiary.


2.Vesting. Except as otherwise provided in this Agreement and subject to the
Participant’s continuous service with the Company or a Subsidiary, the RSUs will
vest on the third anniversary of the Date of Grant (such three (3) year period,
the “Restricted Period”).


3.Termination of Continuous Service.


3.1    Termination for Reasons Other Than for Death, Disability or After
Satisfying Service Requirements; Engaging in Detrimental Activity. If the
Participant’s continuous service with the Company or a Subsidiary is terminated
for any reason other than as set forth in Section 3.2 or 3.3 or as contemplated
by Section 7, or if the Participant shall engage in any Detrimental Activity (as
defined in Section 4.2), the Participant shall forfeit all unvested RSUs;
provided, however, that the Board, upon recommendation of the Committee, may, in
its discretion, order that any part or all of the RSUs shall vest at the end of
the Restricted Period (whether or not the Participant remains employed by the
Company or a Subsidiary).


3.2    Termination due to Death or Disability. If the Participant’s continuous
service with the Company or a Subsidiary terminates as a result of the
Participant’s death or Disability, all RSUs shall vest in full immediately.


3.3    Termination after Satisfying Service Requirements.


(a)If the Participant’s continuous service with the Company or a Subsidiary
terminates on or after the date on which the Participant attains age fifty-five
(55), and if on such date the Participant shall have completed five (5) or more
years of continuous service with the Company or a Subsidiary, then the RSUs
shall vest in accordance with Section 2 at the end of the Restricted Period as
if the Participant had remained employed throughout the Restricted Period.


(b)If the Participant’s continuous service with the Company or a Subsidiary
terminates on or after the date on which the sum of the Participant’s age and
the number of the Participant’s years of continuous service with the Company and
its Subsidiaries on such date equals or exceeds seventy (70), the extent to
which the RSUs granted hereby vest shall be determined as if the Participant’s
continuous service had not terminated (and as if the Participant had remained in
continuous employment throughout the Restricted Period) and the result shall be
multiplied by a fraction, the numerator of which is the number of full and
partial months the Participant continuously served during the Restricted Period
(with partial months rounded up to a full month) and the denominator of which is
the total number of full months remaining in the Restricted Period; provided,
however, the Board, upon recommendation of the Committee, may, in its
discretion, eliminate the foregoing fraction otherwise applicable to the
Participant pursuant to this Section 3.3(b).


4.Detrimental Activity.





--------------------------------------------------------------------------------





4.1    Engaging in Detrimental Activity. If the Participant, either during
employment by the Company or a Subsidiary or within one (1) year after
termination of such employment, shall engage in any Detrimental Activity, and
the Board shall so find, and the Participant shall not have ceased all
Detrimental Activity within thirty (30) days after notice of such finding given
within one (1) year after commencement of such Detrimental Activity, the
Participant shall:


(a)Return to the Company all Common Shares that the Participant has not disposed
of that were paid out pursuant to this Agreement within a period of one (1) year
prior to the date of the commencement of such Detrimental Activity, and


(b)With respect to any Common Shares that the Participant has disposed of that
were paid out pursuant to this Agreement within a period of one (1) year prior
to the date of the commencement of such Detrimental Activity, pay to the Company
in cash the value of such Common Shares on the date such Common Shares were paid
out.


To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason.
4.2    Definition of “Detrimental Activity.” For purposes of this Agreement, the
term “Detrimental Activity” shall include:


(a)    Engaging in any activity, as an employee, principal, agent, or consultant
for another entity, and in a capacity, that directly competes with the Company
or any Subsidiary in any actual product, service, or business activity (or in
any product, service, or business activity which was under active development
while the Participant was employed by the Company if such development is being
actively pursued by the Company during the one (1) year period first referred to
in Section 4.1) for which the Participant has had any direct responsibility and
direct involvement during the last two (2) years of his or her employment with
the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.


(b)    Soliciting any employee of the Company or a Subsidiary to terminate his
or her employment with the Company or a Subsidiary.


(c)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and a
Subsidiary, acquired by the Participant during his or her employment with the
Company or a Subsidiary or while acting as a consultant for the Company or a
Subsidiary thereafter; provided, however, that nothing in this Agreement or the
Plan limits a Participant’s ability to file a charge or complaint or to
communicate, including by providing documents or other information without
notice to the Company, with the Securities and Exchange Commission or any other
governmental agency or commission (“Government Agency”) or limits a
Participant’s right to receive an award for information provided to any
Government Agency.


(d)The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company and
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent, a design registration, a utility model or a
copyright registration where appropriate, in the United States and in any other
countries.


(e)Activity that results in termination for Cause (as defined in Section 4.3).


4.3    Definition of “Cause.” For the purposes of Section 4 of this Agreement,
“Cause” shall mean a termination due to Participant’s:


(a)    Willful failure to substantially perform his or her duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after a written demand for substantial performance is delivered to
the Participant that specifically identifies the manner in which the Company
believes that the





--------------------------------------------------------------------------------





Participant has not substantially performed his or her duties, and the
Participant has failed to remedy the situation within fifteen (15) business days
of such written notice from the Company;


(b)    Willful gross negligence in the performance of the Participant’s duties;


(c)    Conviction of, or plea of guilty or nolo contendere, to any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;


(d)    Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;


(e)    Willful violation of any provision of the Company’s code of conduct;


(f)Willful violation of any of the covenants contained in Article 4 of the
Senior Leadership Severance Plan, if applicable to the Participant;


(g)Act of dishonesty resulting in, or intended to result in, personal gain at
the expense of the Company;


(h)Engaging in any act that is intended to harm, or may be reasonably expected
to harm, the reputation, business prospects, or operations of the Company; or


(i)Engaging in any act that justifies termination of employment with immediate
effect under the local laws applicable to the Participant’s employment
relationship.


For purposes of this definition, no act or omission by the Participant shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Participant in good faith and in the best interests of the
Company.
For purposes of this Award, there shall be no termination for Cause pursuant to
subsections (a) through (h) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Participant stating the basis for the termination. Upon receipt of such
notice, the Participant shall be given thirty (30) days to fully cure (if such
violation, neglect, or conduct is capable of cure) the violation, neglect, or
conduct that is the basis of such claim.
5.Rights as Shareholder; Dividend Equivalents.


5.1    Rights. The Participant shall not have any rights of a shareholder with
respect to the Common Shares underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such Common Shares.


5.2    Dividend Equivalents. From and after the Date of Grant and until such
time as either the RSUs are paid or forfeited in accordance with the terms of
this Agreement, the Company shall pay to the Participant, in the calendar year
in which a dividend is paid on Common Shares, an amount of cash equal to the
per-share amount of the dividend paid times the number of unvested RSUs then
held by the Participant; provided, however, that in the event the dividend is
declared in the calendar year preceding the calendar year in which it is
scheduled to be paid, the Participant shall be paid such amount of cash no later
than March 15 of the calendar year following the year in which such dividend was
declared.


6.Settlement of RSUs. Subject to Section 11 hereof, promptly following the
vesting date, and in any event no later than sixty (60) days after such vesting
date, the Company shall (a) issue and deliver to the Participant the number of
Common Shares equal to the number of vested RSUs; and (b) enter the
Participant’s name on the books of the Company as the shareholder of record with
respect to the Common Shares delivered to the Participant.


7.Change in Control.







--------------------------------------------------------------------------------





7.1    Acceleration of Vesting. Notwithstanding any provision of this Agreement
to the contrary, if a Change in Control occurs after the Date of Grant and
before the end of the Restricted Period and the Participant’s continuous service
with the Company or a Subsidiary is terminated by the Company other than for
Cause (as defined in Section 7.3) (except for death or Disability) or by the
Participant for Good Reason (as defined in Section 7.4), in either case, prior
to the end of the Restricted Period, then the RSUs granted hereby shall vest
immediately upon such termination.


7.2    Business Combination. Notwithstanding anything in this Section 7 to the
contrary, in connection with a Business Combination (as defined in the Plan) the
result of which is that the Company’s Common Shares and voting stock exchanged
for or becomes exchangeable for securities of another entity, cash or a
combination thereof, if the entity resulting from such Business Combination does
not assume the RSUs evidenced hereby and the Company’s obligations hereunder, or
replace the RSUs evidenced hereby with a substantially equivalent security of
the entity resulting from such Business Combination, then the RSUs evidenced
hereby shall vest in full as of the day immediately prior to the date of such
Business Combination.


7.3    Definition of “Cause.” For purposes of Section 7.1 of this Agreement,
“Cause” means that the Participant has committed:


(a)an intentional act of fraud, embezzlement or theft in connection with his or
her duties or in the course of his or her employment with the Company or any
Subsidiary;


(b)intentional wrongful damage to property of the Company or any Subsidiary;


(c)intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or


(d)intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. No act, or failure to act, on the part of the
Participant shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Participant not in good faith and without reasonable
belief that his or her action or omission was in or not opposed to the best
interest of the Company and its Subsidiaries.


7.4    Definition of “Good Reason.” For purposes of Section 7.1 of this
agreement, “Good Reason” means:


(a)    failure to elect, reelect or otherwise maintain the Participant in the
offices or positions in the Company or any Subsidiary which the Participant held
immediately prior to a Change in Control, or the removal of the Participant as a
director of the Company (or any successor thereto) if the Participant shall have
been a director of the Company immediately prior to the Change in Control;


(b)    a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Participant held immediately prior to the Change in
Control, a material reduction in the aggregate of the Participant’s base pay and
incentive pay opportunity received from the Company, or the termination of the
Participant’s rights to any material employee benefits to which he or she was
entitled immediately prior to the Change in Control or a material reduction in
scope or value thereof without the prior written consent of the Participant;


(c)    the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement; or


(d)    the Company shall relocate its principal executive offices, or the
Company or any Subsidiary shall require the Participant to have his or her
principal location of work changed, to any location which is in excess of 50
miles from the location thereof immediately prior to the Change in Control or
the Company or any Subsidiary shall require the Participant to travel away from
his or her office in the course of discharging his or her responsibilities or
duties hereunder significantly more (in terms of either consecutive days or
aggregate days





--------------------------------------------------------------------------------





in any calendar year) than was required of him or her prior to the Change in
Control without, in either case, the Participant’s prior written consent.


The Participant is not entitled to assert that his or her termination is for
Good Reason unless the Participant gives the Company written notice of the event
or events that are the basis for such claim within ninety (90) days after the
event or events occur, describing such claim in reasonably sufficient detail to
allow the Company to address the event or events and a period of not less than
thirty (30) days after to cure the alleged condition.
8.Adjustments. The RSUs and the Common Shares subject to the RSUs may be
adjusted or terminated in any manner as contemplated by Article XII of the Plan.


9.Withholding. The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means:


(a)tendering a cash payment;


(b)subject to Article XIII of the Plan, authorizing the Company to withhold
Common Shares from the Common Shares otherwise issuable or deliverable to the
Participant as a result of the vesting of the RSUs; or


(c)delivering to the Company previously owned and unencumbered Common Shares.


10.Transferability. Neither the RSUs granted hereby nor any interest therein or
in the Common Shares related thereto shall be transferable prior to payment
other than by the laws of descent and distribution.


11.Compliance with Section 409A of the Code. The Award of RSUs covered by this
Agreement is intended to be excepted from coverage under, or compliant with, the
provisions of Section 409A of the Code and the regulations and other guidance
promulgated thereunder (“Section 409A”). Notwithstanding the foregoing or any
other provision of this Agreement or the Plan to the contrary, if all or any
portion of the Award of RSUs is subject to the provisions of Section 409A (and
not exempted therefrom), the provisions of this Agreement and the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, the Participant agrees that the
Company may, without the consent of the Participant, modify the Agreement to the
extent and in the manner the Company deems necessary or advisable or take such
other action or actions, including an amendment or action with retroactive
effect, that the Company deems appropriate in order either to preclude any such
payment or benefit from being deemed “deferred compensation” within the meaning
of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be subject
to the imposition of taxes and/or interest thereunder. If, at the time of the
Participant’s separation from service (within the meaning of Section 409A), (A)
the Participant shall be a “specified employee” (within the meaning of Section
409A and using the identification methodology selected by the Company from
time-to-time) and (B) the Company shall make a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of Section 409A) the settlement of which is required to be delayed pursuant to
the six (6) month delay rule set forth in Section 409A in order to avoid taxes
or penalties under Section 409A, then the Company shall not settle such amount
on the otherwise scheduled settlement date but shall instead settle it, without
interest, on the first business day of the month after such six (6) month
period. Notwithstanding the foregoing, the Company makes no representations
and/or warranties with respect to compliance with Section 409A, and the
Participant recognizes and acknowledges that Section 409A could potentially
impose upon the Participant certain taxes and/or interest charges for which the
Participant is and shall remain solely responsible.


12.Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.







--------------------------------------------------------------------------------





13.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the RSUs may be transferred by will or the laws of descent or distribution.


14.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.


15.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the RSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.


16.Continuous Service. For purposes of this Agreement, the continuous service of
the Participant with the Company or a Subsidiary shall not be deemed
interrupted, and the Participant shall not be deemed to have ceased to be an
associate of the Company or any Subsidiary, by reason of the transfer of his or
her employment among the Company and its Subsidiaries. For the purposes of this
Agreement, leaves of absence approved by the Chief Executive Officer of the
Company for illness, military or governmental service, or other cause, shall be
considered as employment.


17.Participant’s Acknowledgment. In accepting the grant, the Participant (you)
acknowledges that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, suspended or terminated by the
Company at any time, as provided in the Plan and this Agreement; (b) the grant
of the RSUs is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs, even
if RSUs have been granted repeatedly in the past; (c) all decisions with respect
to future grants, if any, will be at the sole discretion of the Company; (d)
your participation in the Plan is voluntary; (e) the RSUs are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments and the RSU grant is an extraordinary item which is outside
the scope of your employment contract, if any; (f) in the event that you are an
employee of a Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Subsidiary that is your employer; (g) the future value of the underlying Common
Shares is unknown and cannot be predicted with certainty; (h) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the RSUs or diminution in value of the RSUs or the Common Shares and you
irrevocably release the Company, its affiliates and its Subsidiaries from any
such claim that may arise; and (i) notwithstanding any terms or conditions of
the Plan to the contrary, in the event of involuntary termination of your
employment, your right to receive RSUs and vest in RSUs under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, your right to vest in the RSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.


18.Data Privacy. The Participant (you) hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company Group holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Common Shares or directorships held in the
Company, details of all RSUs or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Common Shares acquired.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing





--------------------------------------------------------------------------------





your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
19.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.


20.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the RSUs
or disposition of the underlying shares and that the Participant has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition. This Agreement is subject to the terms and conditions of the Plan.


21.Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be determined and governed by the laws of the State of
Ohio, USA without giving effect to the principles of conflicts of law. For the
purpose of litigating any dispute that arises under this Agreement, the parties
hereby consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


The parties have executed this Agreement on the terms and conditions set forth
herein as of the Date of Grant.






                                            
Participant










DIEBOLD NIXDORF, INCORPORATED







